DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 1-18-22.
	Claims 1, 2, 67, 68, 76-79 are pending in the instant application.

Election/Restrictions
Claim 76 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  .
Applicant’s election without traverse of Group I, the small molecule inhibitor SB239063, ZSCAN4 as the downstream target gene, and increased DUX4 expression as the phenotype, claims 1, 2, 67, 68, 77-79, in the reply filed on 1-18-22 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4 of claim 1, “of” appears missing after “expression”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 67, 68, 77-79 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 1, 2, 67, 68, 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for experiments comprising immortalized FHSD myotubes treated with various DUX inhibitors, and their effects on DUX4-fl and MBD3L2 downstream gene mRNA, does not reasonably provide enablement for reducing expression of DUX4-fl or any and/or all downstream genes in any cell comprising contacting the cell with any agent that results in the reduction of active p38 protein, which activity is optionally kinase activity, and which agent optionally comprises any protein, peptide, protein mimetic, peptidomimetic, antibody, or small organic or inorganic molecule, and which downstream target gene  .
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of reducing DUX4 and any downstream effector expression comprising the administration of any p38 mitogen activated protein kinase inhibitor.
The state of the prior art and the predictability or unpredictability of the art:
The teachings in the specification:
The instant specification teaches the following:
REPRESSION OF DUX4 USING SEQUENCE DIRECTED ANTISENSE OLIGONUCLEOTIDE REDUCES DOWNSTREAM TARGET GENES 

Wild type myotubes were treated with DMSO control vehicle, and mature patient- derived FSHD myotubes that express DUX4 protein were treated with DMSO vehicle control or 1 uM of a DUX4 sequence-directed antisense oligonucleotide… 

After treatment, the myotubes were lysed 

Expression levels of DUX4-regulated downstream genes (ZSCAN4, TRIM43, MBD3L2, LEUTX, and KHDC1L) was determined by real time PCR… 

… The results showed that FSHD myotubes treated with DUX4 sequence directed ASO express reduced amounts of DUX4 and theDUX4 downstream transcription factor target genes, ZSCAN4, TRIM43, MBD3L2, LEUTX, and KHDCIL, as compared to FSHD myotubes treated with DMSO vehicle control (FIG. 2). 57
 
P38 SMALL MOLECULE INHIBITORS REDUCE MBD3L2 MRNA EXPRESSION 
Wild type myotubes and mature patient-derived FSHD myotubes that express DUX4 protein were treated with DMSO vehicle control or multiple concentrations of various p38a/B inhibitors with different ranges of isoform and kinome selectivity, including SB239063 (FIG. 4A), VX-702 (FIG. 4B), Pamapimod (FIG. 4C), and TAK-715 (FIG. 4D). After treatment, the control and treated cells were processed for realtime PCR quantification of MBD3L2 mRNA (DUX4 downstream gene) and myogenin (MYOG) mRNA (control) expression. These p38a/B inhibitors showed potent ([Cso approximately <10 nM, FIGS. 4A-D) reduction of MBD3L2 mRNA expression with no impact to MYOG mRNA expression in FSHD myotubes.

In FSHD myotubes, p38 inhibitors (e.g., Pamapimod) dose-dependently reduced DUX4 mRNA and DUX4 downstream gene MBD3L2 mRNA expression without impacting myotube formation. When compared to DMSO treatment, 10, 100, and 1000 nM FTX000839 (Pamapimod) dose-dependently reduced both DUX4-fl and MBD3L2 downstream gene mRNA levels normalized to POLR2A mRNA, … without impacting differentiation into myotubes (FIG. 5B). The data show that p38 inhibitors dose-dependently reduce MBD3L2 mRNA expression without impacting myogenin mRNA expression. 

EXAMPLE 3 P38 MAPK 14 MRNA AND MBD3L2 MRNA REDUCTION VIA SIRNA KNOCKDOWN
p38a MAPK14 85 and p38a MAPK 14 86 siRNAs were transfected into patient FSHD myotubes as described in Materials and Methods. Each of p38a MAPK 14 85 siRNA and p38a MAPK 14 86 siRNA (to a lesser extent) reduced p38 MAPK14 expression, as shown in FIG. 6A, and MBD3L2 mRNA (DUX4 target gene) expression, as shown in FIG. 6B, as compared to non-target control siRNAs (NT CTRL 1 and NT CTRL 2). The data shows that genomic reduction of p38a MAPK14 >50% specifically reduced DUX4 and downstream target genes, as exemplified by MBD3L2.

MBD3L2 MRNA REDUCTION VIA P38A KINASE CAS9/SGRNA RNPS
CRISPR gRNA targeting of MAPK14 or pLAM (polyadenylation signal sequence for DUX4) was conducted as described in Materials and Methods. CRISPR gRNA targeted to MAPK 14 or pLAM (polyadenylation signal sequence for DUX4) resulted in a reduction in expression of MBD3L2 but not MYOG. The data indicates that genomic reduction of p38a MAPK 14 specifically reduced DUX4 and downstream target genes, as exemplified by MBD3L2.

FTX-1821 DOWNREGULATES DUX4 PROTEIN AND MBD3L2 MRNA
Patient-derived FSHD myotubes (with 6 repeats of D4Z4 arrays) were treated with DMSO vehicle control and different FTX-1821 concentrations, and DUX4 protein and MBD3L2 mRNA levels were determined as described in Methods and Materials. 

Treatment of the FSHD patient derived myotubes with FTX 1821 resulted in a concentration-dependent reduction of DUX4 protein (ICs0 = 25nM) and MBD3L2 mRNA (IC59 = 25nM) that correlated with the changes observed in phospho HSP27 levels (ICs0 = 10nM) as evidence of target engagement (FIG. 7). The results were indicative of a concentration-dependent reduction of DUX4 protein (ICs = 25 nM) and MBD3L2 mRNA (ICs0 = 10 nM). The reductions in DUX4 protein and MBD3L2 mRNA correlated with the observed changes in p-HSP27 levels (ICs0 = 10 nM) as evidence of target engagement. These results indicate that p38a pathway inhibition by FTX-1821 results in potent DUX4 protein and MBD3L2 mRNA downregulation.

FTX-1821 Does Not AFFECT MYOTUBE FORMATION [
Immortalized FHSD myotubes were differentiated and treated with DMSO vehicle control or FTX-1821 at concentrations of 1 uM, 0.33 uM, 0.11 uM, or 0.037 uM. After 4 days, the cells were fixed and stained with antibodies directed against MHC or DAPI. See FIG. 8A. The nuclei in myotubes were quantified according to MHC staining (FIG. 8B). The results showed no changes in myotube formation or fusion after treatment with FTX- 1821 at concentrations tested.

FTX-1821 REDUCES APOPTOSIS IN FSHD MYOTUBES
Apoptosis was measured by active Caspase-3 levels in FSHD myotubes in vitro as described in Materials and Methods. Apoptosis was detected in a sporadic manner in a subset of myotubes in culture as shown by the white circles and magnified region in FIG. 9A. Active Caspase-3 signal was quantified in FSHD myotubes that had been treated with FTX- 1821 at different concentrations (FIG. 9B). The results showed a dose-dependent reduction of apoptotic signal, as indicated by the reduction in detection of active Caspase 3 (ICs0 = 45 nM), and this effect was specific to FSHD myotubes compared to control myotubes. No change in active Caspase-3 signal was observed following DMSO treatment.

FTX-1821 REDUCES PATHOLOGIC DUX4 TRANSCRIPTIONAL PROGRAM EXPRESSION
Studies were conducted as described in Methods and Materials to identify genes in the DUX4 pathway whose expression is down-regulated in FSHD myotubes treated with FTX- 1821 as compared to FSHD myotubes treated with DMSO vehicle control. 

As shown in the heatmap of FIG. 10A, a number of differentially expressed genes were identified by RNA-seq profiling. …genes that were downregulated by FTX-1821 are enriched in samples treated with only DMSO. The expression of these genes was normalized upon treatment with FTX-1821 (1 uM) and closer resembled the observations in wild type cells. Calculated using standard RPKM expression values, the total gene signature was very small and defined at standard statistical cutoffs: 86/19,799 mRNA genes. 

DUX4-regulated gene signature was a majority of the total signature, and these genes are listed in FIG. 10A. Non-DUX4-regulated genes were minority of the total signature with moderate fold changes…

REDUCTION OF MBD3L2 MRNA IN VARIOUS FSHD1 GENOTYPES AND PHENOTYPES 

The ability of p38 inhibitors to reduce expression of DUX4 target genes in cells obtained from patients having various different FSHD1 genotypes was conducted as described in Methods and Materials. Four distinct FSHD patient myoblast lines, i.e., FTCE- 016, -020, -197, and -196 (kindly provided Rabi Tawil) were treated with FTX-1821 (1 uM) or FTX-839 (1 uM), and mRNA levels of the DUX4 target gene, MBD3L2, were determined following treatment.

 MBD3L2 expression levels were reduced in all of the FSHD lines, resulting in levels similar to those measured in healthy controls, FTCE-396 and FTCE-014 (FIG. 11). This is evidence of DUX4 target gene reduction by p38 inhibitors across myotubes derived from diverse FSHD1 genotypes and phenotypes (similar results were observed for FSHD2, data not shown). 

REDUCTION OF MBD3L2 MRNA FROM FSHD1 AND FSHD2 GENOTYPES AND PHENOTYPES 
To assess the treatment effect of p38 selective inhibition using FTX-1821 in FSHD1 and FSHD2 cells, primary myoblast lines were kindly provided by Rabi Tawil at the University of Rochester. 

FIG. 13 summarizes the genotypes and phenotypes of 13 FSHD 1 and 3 FSHD2 patient myoblasts used in the study. The various FSHD1 and FSHD2 myoblasts were treated with DMSO, FTX-1821 or FTX-839 (1 uM), and following treatment, mRNA expression levels of the DUX4 target gene, MBD3L2, were determined. In addition, apoptosis was determined by measuring active caspase-3 in the FSHD1 and FSHD2 lines.

Each of the various FSHD1 and FSHD2 myoblasts showed a reduction of MBD3L2 (FIG. 14A, top 11 lines). The reduction resulted in expression levels similar to those in healthy control lines (CTRL- FTCE-014) (FIG. 14A, bottom 2 lines). In addition, treatment with FTX-839 showed a reduction in apoptosis across both FSHD1 and FSHD2 lines, to a level that was similar to the amount determined in a healthy control line (CTRL- FTCE-014) (FIG. 14B). These results indicate that clinical FSHD biopsy myoblasts, when differentiated into myotubes, show a reduction in both pathologic DUX4 downstream gene expression and resulting cell death across both FSHD1 and FSHD2 genotypes and phenotypes.

TARGET ENGAGEMENT IN MUSCLE OF WILD TYPE RATS FOLLOWING TREATMENT WITH A POTENT AND SELECTIVE P38 INHIBITOR  
The pharmacokinetic properties of FTX-1821 were studied in an animal model. FTX- 1821 was orally dosed to fasted or unfasted male Sprague-Dawley rats (N=6 animals per time point and treatment group), and phospho p38a total p38a levels were determined. Pharmacodynamic analysis of p38 system target engagement in muscle tissue was performed by measuring the change in 

FTX-1821 exhibited plasma pharmacokinetic properties similar to those described previously (Aston et al., 2009; data not shown). These studies additionally demonstrated rapid distribution of FTX-1821 to multiple muscles and plasma. Muscle to plasma exposure ratios were equal to or greater than | in the rat when clinically relevant plasma exposures were achieved. 

INHIBITION OF THE DUX4 GENOMIC PROGRAM IN FSHD XENOGRAFTED MICE FOLLOWING TREATMENT WITH A POTENT AND SELECTIVE P38 INHIBITOR 
FSHD and control muscle xenograft mice were generated by xenografting C6 (FSHD) and A4 (control) IPSC-derived human immortalized isogeneic myoblast cell lines into the bilateral tibialis anterior (TA) muscles of approximately 8-week old male Nod-Rag mice …

 Following the 4-week long engraftment and INMES procedure, the FSHD xenografted animals were treated with BID injections of either vehicle or FTX-2865 (10 mg/kg) for 8 days (a total of 14 injections) and were sacrificed at approximately the time of maximal plasma concentrations (Tmax) 1-hour after the final morning injection on Day 8. At sacrifice, plasma, trapezius muscle and bilateral tibialis anterior muscles were collected and flash frozen for analysis of pharmacokinetic endpoints, target engagement and DUX4 dependent mRNAs. MBD3L2 was assessed by qPCR using a human specific probe and was normalized to the housekeeping gene CDKN1B. pMK2 and MK2 protein concentrations were assessed by a quantitative MSD assay.

Pharmacodynamic analysis demonstrated that a single, oral dose of FTX-1821 (0.3mg/kg) resulted in clinically relevant plasma concentrations (Barbour et al., 2012) and significantly decreased the phospho MK2 to total MK2 ratio in rat trapezius muscle within 1- hour of drug treatment (FIG. 15). P38 system target engagement persisted for at least 12 hours following the single dose of FTX-1821 (FIG. 15). P38 system target engagement in trapezius muscle was maximal when plasma and muscle concentrations of FTX-1821 were greater than 20 ng.mL or ng.g and declined at timepoints when exposures decreased. The muscle concentrations of FTX-1821 achieved in the rat study are predicted to result in >70% reduction at Cmax in DUX4 dependent target genes in FSHD patient muscle biopsies based upon in vitro data in FSHD myotubes (above). 

This pharmacokinetic and pharmacodynamic analysis indicated that maximal inhibition of the p38 system in muscle was achieved when plasma FTX-1821 concentrations were greater than 20 ng/mL and that significant p38 pathway inhibition would be expected in human muscle, with clinical doses of 7.5 or 15 mg BID... 

Analysis of TA tissue by qPCR from animals engrafted for 4-6 weeks with A4 or C6 myoblast tissues demonstrated a significant (p<0.05) and >10-fold increase in MBD3L2 and other Dux4 dependent genes (not shown) in the FSHD (C6) vs. control (A4) xenografted TA muscles (FIG. 16). N=8 TA samples per , FTX-2865, produced p38 system target engagement, as measured by a change in phospho MAP kinase-activated protein kinase 2 (MK2) to total MK2 ratio of >50% in the TA and trapezius muscles of wild-type mice following repeated BID administration of a 10mg/kg dose given via intraperitoneal (IP) injection... 

FTX-2865 treatment significantly (p<0.05) decreased the ratio of phospho to total MK2 in mouse trapezius muscle, indicating significant p38 system engagement, and also indicating sufficient drug concentrations in the skeletal muscles of the animals to inhibit the p38 system by >80% (FIG. 17; N=8 trapezius samples per group). In addition, FTX-2865 treatment significantly (p<0.05) decreased the expression of MBD3L2 in the FSHD xenografted TA muscles compared to vehicle treated animals, indicating suppression of the pathologic DUX4 gene program by p38 inhibition (FIG. 18; N=5-7 TA samples per group). 

[Citations omitted] [Emphases added].
The specification, however, fails to teach representative number of species for the broad genus of compositions claimed.  The examples provided in the specification are neither correlative nor representative of the ability to make and use the broad genus of compositions claimed, comprising enablement for reducing expression of DUX4-fl or any and/or all downstream genes in any cell comprising contacting the cell with any agent that results in the reduction of active p38 protein, which activity is optionally kinase activity, and which agent optionally comprises any protein, peptide, protein mimetic, peptidomimetic, antibody, or small organic or inorganic molecule, and which downstream target gene optionally comprises RFPL2, CCNAI, SLC34A2, TPRX1, KHDCIL, ZSCAN4, PRAMEF20, TRIM49, PRAMEF4, PRAME6, PRAMEFI5 or ZNF280A .
 Since the specification fails to provide the particular guidance for making and/or using the large genus claimed, and since determination of the factors required for making and using the instantly claimed genus, and for providing treatment effects in any 
For the reasons stated above, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 67, 68, 77-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underwood et al (J. Pharmacol. & Expr. Therapeutics, Vol. 293, No. 1, pages 281-288 (2000)). 
Underwood et al (J. Pharmacol. & Expr. Therapeutics, Vol. 293, No. 1, pages 281-288 (2000)) teach the administration of SB 239063 as a potent inhibitor of p38 MAP Kinase to cells that have increased expression of DUX4 polypeptide, and for providing . 

Claim(s) 1, 2, 67, 68, 77-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbour et al (BJCP, Vol. 76, No. 1, pages 99-106 (2012)).
Barbour et al (BJCP, Vol. 76, No. 1, pages 99-106 (2012)) teach a method of reducing DUX4 and downstream expression comprising the administration of the p38 mitogen activated protein kinase inhibitor, Losmapimod, for treating acute coronary syndrome indications (see esp. the abstract and text, pages 99-100).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
2-19-22

/JANE J ZARA/Primary Examiner, Art Unit 1635